Citation Nr: 0946286	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  05-32 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability (neck disability), with upper extremity 
radiculopathy.  

2.  Entitlement to an disability evaluation for chronic low 
back pain secondary to lumbar strain (low back disability) 
greater than 10 percent prior to November 3, 2005, greater 
than 40 percent from November 3, 2005 to June 1, 2008, 
greater than 10 percent from June 1, 2008 to January 22, 
2009, and greater than 20 percent from January 22, 2009, 
forward.  

3.  Whether the disability evaluation for the Veteran's low 
back disability was properly reduced from 40 percent 10 
percent, effective June 1, 2008.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston Texas.  

FINDINGS OF FACT

1.  A cervical spine disability with radiculopathy of the 
upper extremities did not have onset during the Veteran's 
active service, did not manifest until many years after 
separation from active service, and was not caused or 
aggravated by his service connected low back disability.  

2.  Prior to November 3, 2005, the Veteran's low back 
disability did not result in functional forward flexion of 
the thoracolumbar spine limited to less 90 degrees, a 
combined functional range of motion of the thoracolumbar 
spine limited to less than 225 degrees, muscle spasm, 
abnormal gait, abnormal spinal contour, evidence of guarding, 
any incapacitating episodes, or neurological manifestations 
such as radiculopathy, and did not render him unable to 
secure or follow a substantially gainful occupation.  

3.  From November 3, 2005 to June 1, 2008, the Veteran's low 
back disability did not result in ankylosis, any 
incapacitating episodes, or neurological manifestations such 
as radiculopathy, and did not render him unable to secure or 
follow a substantially gainful occupation.  

4.  From June 1, 2008 to January 22, 2009, the Veteran's low 
back disability did not result in functional forward flexion 
of the thoracolumbar spine limited to less than 70 degrees, a 
functional combined range of motion of the thoracolumbar 
spine limited to less than 190 degrees, abnormal gait, 
abnormal spinal contour, evidence of guarding or muscle 
spasm, any incapacitating episodes, or neurological 
manifestations such as radiculopathy, and did not render him 
unable to secure or follow a substantially gainful 
occupation.  

5.  From January 22, 2009 forward, the Veteran's low back 
disability did not result in functional forward flexion of 
the thoracolumbar spine limited to less than 40 degrees, 
ankylosis, any incapacitating episodes, or neurological 
manifestations such as radiculopathy, and did not render him 
unable to secure or follow a substantially gainful 
occupation.  

6.  In September 2007, the RO notified the Veteran of a 
proposal to reduce the evaluation for his low back disability 
from 40 percent to 10 percent based on an improvement shown 
in his condition.  

7.  The RO reduced the Veteran's evaluation for a low back 
disability to 10 percent by rating decision dated in March 
2008, and effective as of June 1, 2008.

8.  The reduction in evaluation of the Veteran's low back 
disability, effective June 1, 2008, was carried out in 
accordance with applicable procedures.

9.  At the time of the reduction in evaluation of the 
Veteran's low back disability, effective in June 1, 2008, a 
40 percent evaluation had been in effect since November 2003, 
less than five years.

10.  At the time of the reduction in evaluation of the 
Veteran's low back disability, effective in June 1, 2008, 
competent evidence demonstrated clear improvement of the low 
back disability.


CONCLUSIONS OF LAW

1.  The criteria have not been met for service connection for 
a cervical spine disability with radiculopathy of the upper 
extremities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
(2009), 3.310 (2005 & 2009).

2.  The criteria have not been met for an evaluation for the 
Veteran's low back disability higher than 10 percent prior to 
November 3, 2005, higher than 40 percent for period from 
November 3, 2005 to June 1, 2008, higher than 10 percent for 
the period from June 1, 2008 to January 22, 2009, or higher 
than 20 percent from January 22, 2009 forward.  38 C.F.R. § 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5237 (2009).

3.  The reduction of the rating for the Veteran's low back 
disability was proper, and the requirements for restoration 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code 5237 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cervical spine disability - service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  "To establish a right to compensation for 
a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be established for a condition if 
it is shown that the condition was caused or aggravated by a 
disability for which service connection has already been 
established.  38 C.F.R. § 3.310 (2005 & 2009).  This theory 
of entitlement is typically referred to as "secondary 
service connection."  

Service connection for a low back disability was established 
in the rating decision issued in July 2005.  On May 10, 2006, 
the Board received a writing from the Veteran in which he 
stated as follows:  "I request that my claim be amended to 
add secondary conditions related to my service-connected low 
spine condition.  I have a bulging disc which is causing pain 
up into my neck and numbness in my arms.  I have reported 
this condition to my doctor at the Tyler VA CBOC [community 
based outpatient clinic] (2006)."  

An April 2006 magnetic resonance imaging study (MRI) of the 
Veteran's cervical spine showed degenerative changes with 
bulges and spurs which reduced the diameter of the cervical 
vertebrae canal.  October 2006 treatment notes from the Tyler 
CBOC include that the Veteran presented requesting pain 
medication for shoulder, back and neck pain and requesting 
that the physician fill out a disability form.  He was 
diagnosed with cervical radiculopathy.  

In March 2007, the Veteran underwent a VA examination of his 
cervical spine.  He reported pain of his suprascapular 
trapezius, denied nuchal trapezius pain and complained of 
vague dysthesias and a glove type distribution of his left 
upper extremity from the mid forearm through the hand.  

Following physical examination and review of imaging findings 
the examiner assessed cervical spine degenerative disc 
disease.  As explained in another section of this Board 
decision, the examiner also examined the Veteran's lumbar 
spine at this time.  

The examiner offered an opinion based on the findings of the 
examination, the history provided (by the Veteran), and 
imaging reports.  The examiner opined that it is less likely 
than not that the Veteran's cervical spine degenerative joint 
disease is related to his service connected lumbar strain.  
The examiner provided a rationale for this finding, stating 
that it was more likely than not that his cervical spine 
degenerative joint disease was related to degenerative 
changes due to aging and repetitive stresses as the results 
of the tasks required by his civilian employment upon leaving 
service, providing evidence against this claim.  

Of note is that the examiner stated that the Veteran's claims 
file was not available for review at that time.  The RO then 
ensured that the examiner was provided with the claims file.  
In an April 2007 addendum, the examiner noted that the claims 
file had been reviewed and that, taken together with the 
findings of history and physical examination from the 
previous month along with the imaging reports, it was the 
examiner's opinion was that it was less than likely that the 
Veteran's cervical spine degenerative joint disease was 
related to his service connected lumbar strain.  The examiner 
provided a more detailed rationale than previously, adding 
that a review of the orthopedic literature revealed no 
credible peer reviewed studies that support the contention 
that post traumatic degenerative changes of one joint may 
induce degenerative changes in another joint, either of the 
affected or contralateral extremity or non immediately 
adjacent spine level.  

The Board has not ignored that the examiner's words in the 
addendum that it was "less than likely", and that in his 
initial report he noted that it was "less likely than not" 
(regarding the probability of a relationship between the 
Veteran's cervical spine condition and his service connected 
low back disability).  However, the Board finds that this is 
not a substantive change, but rather simply inattention on 
the part of the examiner as to the choice in language.  This 
finding is supported by the examiner's rationale.  Not only 
did the examiner repeat the rationale provided in the March 
report, but added rationale that further demonstrates that 
there is no basis for finding that the Veteran's cervical 
spine condition is related in any way to his low back 
disability.  

Reading the addendum as a whole and comparing the addendum to 
the initial report, a finding that the examiner intended to 
change the degree of probability would be illogical.  Taken 
together, the March report and the April addendum are highly 
probative evidence against the Veteran's claim.  

Nor has the Board failed to consider the Veteran's 
contention, or opinion, that his cervical spine condition is 
related to his service connected low back disability.  He has 
not provided any medical basis for that opinion.  As to any 
relationship between these conditions, the examiner's status 
as a medical professional adds weight to the examiner's 
opinion as opposed to the Veteran's lay opinion.  As between 
the Veteran's unsupported lay opinion and the examiner's well 
supported and well reasoned expert opinion, the Board finds 
that the probative value of the examiner's opinion outweighs 
that of the Veteran's opinion.  

Although the Veteran only claimed that his cervical spine 
condition and resulting neurological symptoms were secondary 
to his service connected low back disability, the Board has 
reviewed the record to determine if there is any basis for a 
finding that a cervical spine disability with attendant 
neurological symptoms had onset during the Veteran's active 
service.  A review of the record shows that there was no 
mention of such disability or related symptoms either during 
service or for many years after separation from service.  
There is therefore no basis for granting the claim on a 
theory that his current cervical spine condition and 
neurological symptoms had onset or are otherwise related 
directly to his active service.  

Based on the above, the preponderance of evidence is against 
the Veteran's claim for service connection for a cervical 
spine disability with upper extremity radiculopathy.  
Therefore, the appeal as to this issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).  
Low back disability - ratings

In January 2005, the Board received an application from the 
Veteran requesting disability compensation benefits for a 
back injury.  Service connection was established for chronic 
low back pain secondary to lumbar strain in a July 2005 
rating decision.  The RO assigned a 10 percent disability 
evaluation effective the date of claim, January 14, 2005.  

In August 2005, the Veteran appealed to the Board the rating 
assigned in the January 2005 decision by filing a timely 
Notice of Disagreement with the RO.  38 U.S.C.A. § 7105.  He 
stated that he disagreed with the 10 percent evaluation which 
he believed did not reflect the level of pain resulting from 
his low back disability.  He also stated that he was unable 
to work because of this disability and believed that a 100 
percent rating should be granted based on individual 
unemployability.  

In March 2006, the RO received a statement from "J.G." who 
identified herself as someone who had employed the Veteran in 
a roofing occupation.  J.G. stated that she knew the Veteran 
to have a bad back and that most of the time he worked in a 
lot of pain.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the 
Court of Appeals for Veterans Claims (Court) addressed 
requests for total disability ratings based on individual 
unemployability (TDIU), holding as follows:  

a request for TDIU, whether expressly 
raised by the veteran or reasonably 
raised by the record, is not a separate 
claim for benefits, but rather involves 
an attempt to obtain an appropriate 
rating for a disability or disabilities, 
either as part of the initial 
adjudication of a claim or, if disability 
upon which entitlement to TDIU is based 
has already been found to be service 
connected, as part of a claim for an 
increased rating.  

The Court also held that where a claimant submits evidence of 
unemployability in conjunction with an appeal of the initial 
rating assigned for a disability, and asserts that he is 
unemployable because of that disability, the determination as 
to whether a total disability rating based on individual 
unemployability is part and parcel of the determination of 
the initial rating for that disability.  Id. at 454-55 
(applying 38 C.F.R. § 3.156(b), the regulation regarding new 
and material evidence received during the pendency of an 
appeal).  

During a VA examination conducted in June 2005, prior to the 
initial adjudication of the Veteran's claim for service 
connection for a low back disability, the Veteran reported 
that he had been unemployed for 6 months and had left his 
prior employment due to his back disability.  This reasonably 
raised the issue of a TDIU.  Alternatively, after the initial 
adjudication the statement from J.G. is new and material 
evidence, again, making as part of the initial claim the 
question of whether a TDIU is warranted due to his low back 
disability.  

In a December 2005 rating decision, the RO decided that a 
TDIU was not warranted and in a May 2006 Statement of the 
Case provided the Veteran with applicable regulations upon 
which it based its decision.  The RO has considered all 
evidence going to the initial rating for the Veteran's low 
back disability.  Hence, the initial rating, including 
whether a TDIU is warranted, and all subsequent ratings for 
this disability are properly before the Board.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The RO has increased and reduced the Veteran's back 
evaluation.  In March 2008, the RO issued a rating decision 
reducing the Veteran's 40 percent disability rating for his 
low back disability to 10 percent.  The Veteran contested 
that reduction in a statement dated July 14, 2008.  In an 
August 2008 Supplemental Statement of the Case, the RO 
indicated that it had taken that July 14, 2008 statement into 
account in determining that the Veteran's low back disability 
was properly evaluated as 10 percent disabling.  Hence, the 
Board finds no prejudice to the Veteran in addressing the 
propriety of the reduction.  Id.  This is properly addressed 
by the Board as a separate issue because there are 
differences in both the process due and the standard 
applicable for reducing an evaluation as distinguished from 
the process due and the standard applicable for finding 
whether an increased rating is warranted.  

Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In adjudicating this appeal, the Board has considered whether 
separate ratings are warranted for different periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran's low back disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral 
strain.  Unless intervertebral disc syndrome is evaluated 
based on incapacitating episodes, disabilities of the spine 
are evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243.  These criteria apply to disability of 
the spine with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine, a 50 percent rating is assigned for 
favorable ankylosis of the entire thoracolumbar spine, and a 
40 percent rating is assigned for either favorable ankylosis 
of the entire thoracolumbar spine or for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.

A 10 percent rating is assigned for disability of the 
thoracolumbar spine resulting in forward flexion greater than 
60 degrees but not greater than 85 degrees; or a combined 
range of motion greater than 120 degrees but not greater than 
235 degrees; or for muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour.  Id.

Note (1) directs the rater to evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Id.

Note (2) defines normal forward flexion of the thoracolumbar 
spine as from zero to 90 degrees, normal extension as from 
zero to 30 degrees, left and right lateral flexion as from 
zero to 30 degrees, and left and right lateral rotation as 
from zero to 30 degrees.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation; 240 
degrees for the thoracolumbar spine.  Id., see also Plate V.

Note (5) defines "unfavorable ankylosis" as a condition in 
which the spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Id.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable 
ankylosis.  Id.

Additionally, intervertebral disc syndrome is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Id.

A 60 percent evaluation is assigned where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  A 40 percent rating is assigned 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Id.  A 20 percent rating is 
assigned where there are incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  Id.

Note (1) states that for purposes of evaluations under 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis and actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

A total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability, that is, 
when the disabled person, in the judgment of the rating 
agency, is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.

Because the Veteran's low back disability is the only service 
connected disability and has always been rated at less than 
60 percent disabling, a TDIU cannot be granted based on 
application of 38 C.F.R. § 4.16(a).

Where the percentage criteria under section 4.16(a) are not 
met, entitlement to the benefit on an extraschedular basis 
may be considered when the veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disabilities, and consideration is given to 
the veteran's background including his or her employment and 
educational history.  38 C.F.R. §§ 3.321(b), 4.16(b); see 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

Individual unemployability must be determined without regard 
to any nonservice connected disabilities or the Veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Thus, the Board must evaluate 
whether there are circumstances in the Veteran's case, apart 
from any nonservice connected conditions and advancing age, 
which would justify a TDIU.  See Van Hoose, supra; see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  

The Board must consider the effects of the Veteran's service 
connected disabilities in the context of her employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board 
at this time is whether the Veteran is unable to work due to 
a single service connected disability with a rating of only 
40 percent.  

Evidence pertinent to the proper rating for the Veteran's low 
back disability include reports of VA examinations conducted 
in June 2005, November 2005, March 2007, September 2007, and 
January 2009; VA outpatient treatment records, private 
treatment records, the Veteran's statements, and statements 
from persons that the Veteran has identified as employers.  

In June 2005 the Veteran underwent a VA examination of his 
spine.  He reported that he had worked for a pipe company and 
in an occupation cleaning apartments and that he had left his 
most recent job due to low back pain.  He also reported that 
he has occasional flare-ups of back pain and stayed on bed 
rest about one day per week but he had no complaints 
concerning bowel or bladder control.  

Physical examination revealed that the Veteran was well 
developed, alert, cooperative, and in no acute distress.  His 
gait was normal and he stood briskly from a chair and walked 
with a normal stride and pace, using no ambulatory aids.  He 
complained of tenderness over the midline of the paraspinous 
muscles with very light skin touch from L3 to S1.  There was 
no muscle spasm.  The examiner commented that "The Waddell 
signs of light skin touch, axial rotation, and cervical 
compression were positive."  

Active and passive range of motion of the lumbar spine was 
flexion to 90 degrees, extension to 25 degrees, lateral 
extension 30 degrees to the left and 20 degrees to the right, 
and lateral rotation 30 degrees to the left and 30 degrees to 
the right.  The Veteran noted slight back pain at the limits 
of motion.  Repetitive flex - extension was performed and the 
Veteran did not complain of worsening back pain, weakness, 
fatigability, or incoordination.  

Neurological testing found straight leg raising was negative 
to 90 degrees bilaterally, Lasegue's sign was negative, 
sensory examination was intact to sharp and dull in both 
lower extremities, patellar and achilles reflexes were 2 plus 
bilaterally, Babinski was negative, and motor strength was 5 
out of 5 in both lower extremities.  The examiner stated that 
the Veteran had low back pain secondary to lumbar strain with 
no signs or symptoms as evidenced by positive Waddell signs.  

Here forward flexion of the thoracolumbar spine was 
significantly greater than 60 degrees and the combined range 
of motion was significantly greater than 120 degrees.  There 
was no muscle spasm or guarding, no abnormal spinal contour 
and he had a normal gait.  Hence, the Veteran's low back 
disability met none of the criteria for a 20 percent rating 
and did not approximate the criteria for a 20 percent rating.  
Additionally, the normal neurological examination provides 
evidence against assigning a separate rating for neurological 
manifestations of his low back disability.  Finally, the 
finding that the Veteran did not complain of pain, 
fatigability, incoordination, or weakness on repetitive 
motion is evidence against assigning a higher rating based on 
application of 38 C.F.R. § 4.40 and § 4.45.  The Veteran's 
report that he had occasional flare ups which he treated with 
bedrest is not a finding of bedrest prescribed by a physician 
for treatment of his disability and is not evidence that a 
rating higher than 10 percent is warranted.  

Significant in this report is the examiner's statement that 
"The Waddell signs of light skin touch, axial rotation, and 
cervical compression were positive" along with the 
examiner's finding that the Veteran complained of tenderness 
over the midline of the paraspinous muscles with very light 
touch" (emphasis added) is evidence that the Veteran's 
reports of pain etc. during the examination were not 
indicative of physical disability of his lower back.  This 
further confirms that a rating higher than the 10 percent 
already assigned would not be appropriate.  

Of record is a February 2005 request from the Veteran for VA 
assistance in obtaining evidence from the East Texas Medical 
Center for the period from 1999 to 2004.  He reported this 
facility provided treatment for a back condition.  The RO 
requested the records and the facility provided 9 pages of 
documentation of the Veteran's May 2003 visit to the 
emergency room with complaints of shoulder pain.  This 
evidence is not probative of the severity of the Veteran's 
low back disability.  

VA treatment records include a March 2005 note that the 
Veteran presented for continued low back pain and was 
diagnosed with chronic low grade back pain suggestive of 
muscle strain.  He also reported that he was unemployed.  
This is not evidence that a rating higher than 10 percent was 
warranted based on the schedular criteria specific to 
disabilities of the spine.  That he was unemployed is not 
evidence that he was unable to secure and follow a 
substantially gainful occupation.  There is no evidence 
during the time that the Veteran's low back disability was 
rated as 10 percent disabling that would warrant a total 
rating based on individual unemployability.  That the 
evidence showed that his back disability was no more than 10 
percent disabling is itself evidence that his only service 
connected disability id not render him unable to secure and 
maintain a substantially gainful occupation.  

In November 2005, the Veteran underwent another VA 
examination of his low back.  He reported that he had non-
radiating lumbar spine pain and pain in his left hip.  He 
reported that he could walk less than one-half mile because 
of low back pain.  He also reported that he last worked two 
months prior to the examination when he worked for one week 
as a laborer but quit because of his low back pain.  

The examiner remarked that recent x-rays showed transitional 
vertebra at S1 and mild sclerosis of the sacroiliac joints.  
The Veteran reported that his back pain flares up two or 
three times per week which he treats with self imposed bed 
rest for 3 to 4 hours at a time.  The examiner stated that 
this is not physician prescribed bed rest.  He also noted by 
history that the Veteran has increase limitation with 
repetitive use due to pain and does not complain of weakness, 
fatigability or incoordination.  This report of increased 
limitation on repetitive use due to pain is not a clinical 
finding from the examination; it is merely a historical 
account.  

Physical examination revealed a well developed individual who 
was alert, cooperative and in no acute distress.  The 
examiner described the Veteran as constantly in motion as he 
sat in the chair during the interview that is "there is 
constantly motion of the arms and legs."  His gait was 
normal, the examiner stated that when the Veteran came in 
from the waiting room he stood briskly from the seated 
position and walked with a normal stride length without limp 
or ambulatory aids.  There was tenderness in the midline of 
the lumbar spine over the paraspinous muscles from L4 to S1 
and tenderness of the left sacroiliac joint and left 
buttocks.  Active and passive range of motion included 
flexion to 30 degrees, extension to 10 degrees, lateral 
extension of 10 degrees to each side and lateral rotation of 
10 degrees to the left and 20 degrees to the right.  He 
complained of some low back discomfort at the limits of 
motion in each direction.  

The examiner stated "Waddel signs were all positive."  

The examiner also stated that repetitive motion was conducted 
and the Veteran complained of increased back pain very 
quickly but there was no loss of range of motion, no 
weakness, fatigability, or incoordination.  Straight leg 
raising was positive on the left to 90 degrees and negative 
on the right.  Motor strength was 5 out of 5 for both lower 
extremities, sensory examination was intact to sharp and dull 
and Babinski was negative.  

The examiner stated that the Veteran had chronic low back 
pain due to "mild" sacroiliac joint degeneration and 
"mild" disc degeneration.  He stated "Function overlay to 
back pain complaints as evidence by positive Waddell signs."  
He also stated that the Veteran should be able to do light or 
sedentary work without limitation.  

Again the Board finds the examiner's statements regarding 
positive Waddell signs to be telling because it is evidence 
that the Veteran was exaggerating his symptoms during the 
examination.  This is evidence against his claim because it 
tends to show that the level of disability that he has 
subjectively put forth, such as reports of pain on motion, is 
greater than that actually caused by his service connected 
back disability.  

This examination report is evidence against assigning a 
higher rating for his low back disability either on criteria 
specific to disabilities of the spine or based on 
unemployability.  He does not have ankylosis of the 
thoracolumbar spine so a rating higher than 40 percent is not 
warranted by application of the General Formula.  There is no 
evidence that he was prescribed bed rest by a physician so 
there is no basis for assigning a higher rating based on 
incapacitating episodes, despite the Veteran's report.  

This report also is evidence that the Veteran's low back 
disability does not result in neurological manifestations.  
Although he responded positive to straight leg raising, this 
response carries little weight given the examiner's comments 
regarding Waddel signs.  Taken with the normal motor strength 
and normal sensory examination, the evidence is against 
assigning a rating under a neurological code.  

Finally, the examiner specifically found that the Veteran was 
capable of light or sedentary work, which is evidence against 
assignment of a total rating based on unemployability.  

During a March 2007 examination, the Veteran reported that 
the experienced 10 out of 10 mechanical low back pain and 
denied lower extremity radicular type symptoms.  He stated 
that he had been housebound 11 out of 12 months because of 
low back pain.  The Veteran reported that his former 
occupation was a roofer and he had not worked in over 5 years 
because of his low back pain but that he had worked as a 
construction laborer three years prior to the examination.  

However, the examiner noted that the Veteran walked 
"briskly" without difficulty or limp.  

Physical examination of the thoracolumbar spine revealed no 
spinous process tenderness, no sacral iliac joint tenderness, 
no sciatic notch tenderness, but there was tenderness of the 
left paraspinous musculature.  Results of three repetitions 
of active range of motion of the thoracolumbar spine were as 
follows (in degrees):  flexion to 70, 80 and 80; extension to 
30, 30, and 30; left lateral flexion to 30, 30, and 30; right 
lateral flexion to 30, 30, and 30; left lateral rotation to 
30, 30, and 30; and right lateral rotation to 30, 30, and 30.  

The examiner commented that the Veteran complained of pain 
through the lumbar flexion and extension arc of motion but 
the examiner reported that there was no weakness, 
fatigability, or loss of coordination on range of motion 
assessment, providing more evidence against this claim.   

Neurological examination found sensation intact to light 
touch for all dermatomes of the bilateral lower extremities.  
Motor - muscle strength was 5 out of 5 for all muscle groups 
of the bilateral lower extremities, there was no atrophy or 
weakness noted.  Reflexes were physiologic and symmetric.  
Babinski was negative and straight leg raising was negative 
both sitting and standing.  

This report is also evidence against assigning a rating 
higher than the 40 percent already assigned at the time for 
his low back disability.  Indeed, the range of motion 
measurements show that the Veteran's low back disability was 
no more than 10 percent disabling under the General Formula 
and that rating would be justified only by application of 
38 C.F.R. § 4.40 and § 4.45 in the sense that at least the 
minimum conpensable rating is warranted for painful motion.  
There is no report of incapacitating episodes as defined by 
regulation so a rating based on incapacitating episodes is 
not warranted.  Similarly, the negative neurological findings 
are evidence against assigning separate ratings for the 
neurological manifestations of his low back disability.  

Although the Veteran reported that he had not worked for 
several years due to back pain, the Board finds this 
statement on his part to be insufficient evidence to award a 
total rating based on unemployability.  The physical findings 
are evidence against such an award.  Additionally, the 
findings from the March 2007 examination showed significantly 
less severity of disability than the November 2005 
examination.  As the examiner found in November 2005 that the 
Veteran was capable of light or sedentary work, the March 
2007 report is evidence that he was still capable of, at 
minimum, light or sedentary work.  

The Board recognizes that the Veteran reported that he left 
his jobs as a roofer and a construction laborer due to low 
back pain.  However, there is nothing in the record to 
indicate that he is limited to employment in those physically 
demanding occupations.  

In September 2007, the Veteran again underwent VA examination 
of his lower back.  The Veteran reported that he has constant 
low back pain every day and described the pain as both an 
ache or occasional throb and as a sharp pain, with pain 
averaging 9 on a scale of 10.  He reported that the pain 
radiates to both buttocks but not down his legs.  He denied 
leg numbness.  He reported that he has no additional 
limitations with flareups.  He reported that he had 7 to 8 
incapacitating episodes in the past year, lasting two to 
three hours.  He denied urinary problems.  

Physical examination revealed a normal curvature of the 
lumbar spine nontender to palpation with no deformities.  
When asked where he hurt, he pointed to the musculatures at 
the right and left of the lumbar spine.  He did not point at 
all to the spine itself.  Flexion was from 0 to 70 degrees 
with pain, but he could flex to 90 degrees.  With repetitive 
movement times three he went from 0 to 90 degrees with pain 
but he reported that he takes 8 to 10 hydrocodone tablets per 
day.  Extension was from 0 to 20 degrees, right and left 
flexion and lateral rotation were from 0 to 25 degrees and 
pain in the para-musculature of both sides.  

Reflexes were 1 plus and equal in the lower extremities and 
he had normal pinprick and normal strength in the lower 
extremities.  He had normal motor skills, no muscle atrophy, 
and no muscle spasm.  He had good heel/toe walk.  Active 
range of motion did not produce any weakness, fatigue, or 
incoordination.  There was no additional loss of range of 
motion with repetitive movement.  Gait was normal.  

Again, this is evidence against assigning a rating higher 
than 10 percent disabling under the General Formula or based 
on incapacitating episodes.  There is no evidence that the 
Veteran's reported incapacitating episodes are incapacitating 
episodes as defined by applicable regulation.  Application of 
38 C.F.R. § 4.40, § 4.45 and § 4.59 do not provide for a 
higher rating because even with pain on motion his range of 
motion exceeds that required for a 20 percent rating.  

Given the essentially normal neurological examination 
results, a separate rating for neurological manifestations of 
the Veteran's low back disability is not warranted.  

Finally, the Veteran again was afforded a VA examination of 
his spine in January 2009.  The Veteran reported that he had 
constant daily back pain which radiated into both buttocks.  
He reported that he did not use a brace but did use a cane, 
and had not had any incapacitating episodes in the past year.  
The examiner noted that the Veteran treated his back pain 
with muscle relaxants and Vicodin but had not had any Vicodin 
for one month as the drug was withheld until he passed a 
urine test.  He also noted that, in October 2007, the Veteran 
had a lumbar medial nerve branch followed by radial oblation, 
with no relief and that an MRI in November 2005 showed 
degenerative disc disease with bulging discs and small 
annular tears at L4-5 and L5-S1.

Physical examination revealed that the Veteran walked slowly 
with a cane.  He had loss of lordosis.  There was no spasm on 
palpation of the musculature and he did not complain of pain.  
Flexion was from 0 to 40 degrees, extension was from 0 to 15 
degrees, both with pain.  Lateral extension and flexion were 
from 0 to 30 degrees to the left and to the right, for all 
lateral motion.  The Veteran could stand on his toes to walk 
but not on his heels.  Reflexes were 1 plus at the knees and 
ankles.  There was equal extensor hallux longus muscle 
strength and no atrophy.  Straight leg signs were negative 
bilaterally and he had no loss of pinprick to the lower 
extremities.  Three repetitions of motion did not reveal 
change of range of motion, coordination, fatigue, weakness, 
or pain level.  

The examiner diagnosed degenerative disc disease and annular 
tears at L4-5 and L5-S1, resulting in chronic pain and 
decreased range of motion.  

This report shows that the Veteran's low back disability does 
not approximate the criteria for higher than the 20 percent 
rating effective in January 2009 or meet the criteria for a 
higher rating.  Even with pain his flexion was greater than 
30 degrees - the measurement specified in the criteria for a 
40 percent rating in the General Formula.  Moreover, 
repetitive movement resulted in no decrease in range of 
motion or any of the other symptoms that would indicate that 
his functional range of forward flexion was limited to 30 
degrees or less.  His combined range of motion of 175 
degrees, flexion to 40 degrees, and absence of lordosis 
places his disability squarely in the criteria for the 20 
percent rating assigned.  He has no ankylosis of the 
thoracolumbar spine.  

This examination is also evidence against assignment of a 
separate rating for neurological manifestations because the 
Veteran had no muscle atrophy, negative straight leg signs, 
and no loss of pinprick in the lower extremities.  The Board 
has considered the finding that the Veteran could not walk on 
his heels but finds that, the rest of the neurological test 
results militate strongly against a finding that he has any 
neurological manifestations of his low back disability.  

Finally, the Board has considered whether any other evidence 
of record shows that a higher rating is warranted, including 
a TDIU.  In March 2006, the Veteran submitted a statement on 
the letterhead of a sheet metal company and signed by J.G.  
J.G. stated as follows:  "To who this may concern.  [The 
Veteran] has worked for me a few years, since I've owned my 
own company an [sic] in the past at [a roofing company] for 
ten years o so.  Where he was known to have a bad back an 
[sic] working most of the time in a lot of pain."  

J.G.'s letter is evidence only that the Veteran had a painful 
back when working as a roofer.  It is not evidence that the 
Veteran is unable to secure and follow a substantially 
gainful occupation because it only refers to pain in one 
occupation, that of a roofer.  This is not inconsistent with 
the examiner's finding that the Veteran could work in a light 
or sedentary occupation.  

January 2006 and June 2008 records from East Texas Medical 
Center document that the Veteran reported back pain.  
However, nearly all of the findings were "normal" including 
a normal active range of motion of his back.  These records 
do not provide evidence that the Veteran's low back 
disability met any regulatory criteria for a rating higher 
than already assigned at those times, and in fact providing 
highly probative evidence against this claim.   

In a writing received in May 2007, the Veteran stated that he 
was unable to be gainfully employed as a roofer because of 
his disability.  He explained that he has been heavily 
medicated and that this prevented him from gaining employment 
due to the dangerous nature of being on a roof.  He also 
stated that he tried other jobs but has not been able to 
maintain employment.  

The Veteran included with this letter a VA Form 21-4192 in 
which "S.K." indicated that the Veteran had been employed 
as a roofer from July 2006 to April 2007 and stated that the 
Veteran "had to quit due to back problems and medication."  
In a VA Form 21-8940, also received in May 2007, the Veteran 
reported that he had worked in "clean roofing" for 8 months 
from December 2006 to March 2007, as a roofer for 2 months 
from January 2006 to July 2006, miscellaneous work from 2004 
to 2005, and as a roofer from 2001 to 2004.  He indicated 
that for the most recent job he had lost 8 months due to 
illness.  This is inconsistent with the 4 months that he 
indicated that he had worked in this position.  As to the 
other entries he indicated that he lost 2 months due to 
illness at each job.  

In a January 2008 VA Form 21-4192, an individual with 
initials that appear to be "L.T." indicated that there was 
no pay records of the Veteran from a company with the 
initials "T.C.", but that the company was no longer in 
existence.  

This evidence tends to show, at best, that the Veteran is 
unable to maintain a highly physically demanding occupation.  
Taken together with the rest of the record, in particular the 
opinion in the March 2007 VA examination report that the 
Veteran was able to work in a sedentary or light occupation, 
the preponderacnce of the evidence is against a finding that 
the Veteran is unable to secure and follow a substantially 
gainful occupation.  

Also considered by the Board is whether referral for 
extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 38 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical 
steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

No evidence of record shows that the Veteran's low back 
disability results in a level of disability or symptomatology 
not addressed by the schedular criteria.  His disability 
results in pain and limitation of motion.  These 
manifestations, both in kind and severity, are contemplated 
by the schedular criteria found at 38 C.F.R. § 4.71 for 
rating disabilities of the spine.  Additionally, application 
of 38 C.F.R. § 4.40 and § 4.45 account for the loss of 
function due to pain on motion.  Thus, analysis of this case 
under the first step specified in Thun indicates that 
referral for extraschedular consideration is not warranted in 
this case, the Board need go no further in the analysis.  
Referral is not indicated in this case.

In summary, the preponderance of the evidence of record is 
against a finding that ratings higher than those already 
assigned by the RO for all periods from the dated VA received 
the Veteran's claim for a back disability until the present.  
There is no basis for referral for extraschedular 
consideration.  Hence, the appeal as to the ratings assigned, 
whether according to the criteria specific to a disability of 
the spine or the criteria for a total rating based on 
individual unemployability, must be denied.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Rating Reduction

Before an evaluation for a service connected disability may 
be reduced or discontinued, the procedural requirements of 38 
C.F.R. § 3.105(e) must be satisfied.  Specifically, 38 C.F.R. 
§ 3.105(e) provides that a rating proposing the reduction or 
discontinuance must be prepared, setting forth all material 
facts and reasons for the action.

Additionally, the RO must advise the Veteran of the proposed 
rating reduction or discontinuance and afford 60 days in 
which to present additional evidence showing that 
compensation should be continued at the present evaluation 
level.  Id.  If such additional evidence is not received 
within the 60 day period, the RO is to take final rating 
action and the award is to be reduced or discontinued as set 
forth in the proposal.  Id.

In the instant case, the RO sent a notice letter to the 
Veteran in September 2007 along with a rating decision 
proposing to reduce the evaluation for his service connected 
low back disorder from 40 percent disabling to 10 percent 
disabling.  Such communication fully detailed the proposal to 
reduce his disability evaluation and apprised him that he had 
60 days to submit additional evidence to show that a 
reduction was not appropriate.  The RO considered 
communications received from the Veteran and, in a March 2008 
rating decision, the RO reduced the evaluation to 10 percent 
disabling, effective June 1, 2008.  

Based on the foregoing, the Board concludes that the 
procedural requirements regarding proper notification of a 
proposed rating reduction, as outlined in 38 C.F.R. § 
3.105(e), were satisfied here.  Therefore, the reduction 
ordered in the March 2008 rating decision is not deemed 
improper on the basis of deficient notice.  

Further regarding rating reductions, the law provides that, 
when a rating has continued for a long period at the same 
level (5 years or more), any rating reduction must be based 
on an examination that is as complete as the examinations 
that formed the basis for the original rating and that the 
condition not be likely to return to its previous level.  38 
C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).  

A reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such 
cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.  

In the present case, the veteran's 40 percent rating, reduced 
to 10 percent in the June 2008 determination, had been in 
effect for less than 5 years.  As such, the requirements 
under 38 C.F.R. § 3.344(a) and (b) do not apply.  
Nevertheless, the Court has held that several general 
regulations are applicable to all rating reduction cases, 
without regard for how long a particular rating has been in 
effect.  

The Court has stated that certain regulations "impose a 
clear requirement that VA rating reductions, as with all VA 
rating decisions, be based upon a review of the entire 
history of the veteran's disability."  Brown v. Brown, 5 
Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 
4.13).  A rating reduction requires an inquiry as to 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421.

Thus, in any rating-reduction case, not only must it be 
determined that an improvement in a disability has actually 
occurred, but also that improvement reflects an improvement 
under the ordinary conditions of life and work.  

In considering the history of the Veteran's low back 
disability, the Board notes that the 40 percent rating was 
awarded based mostly on results from a November 2005 VA 
examination.  The Veteran's rating reduction was based on the 
results of the September 2007 VA examination and VA treatment 
records from January through July 2007.  

After considering the pertinent medical history, as detailed 
above, the Board finds support for the RO's March 2008 rating 
action reducing the Veteran's disability evaluation for his 
low back disability from 40 percent to 10 percent.  While the 
November 2005 examination indicated that the Veteran was 
limited to 30 degrees of forward flexion, the September 2007 
VA examination showed forward flexion to 90 degrees for three 
repetitions.  Although he reported pain on flexion during the 
later examination, he also reported discomfort on all motions 
in the earlier examination.  Additionally, his combined range 
of motion during the later examination was 190 degrees as 
opposed to 90 degrees in the earlier examination.  Again, 
this shows significant improvement in the severity of his low 
back disability.  The findings from this later examination 
place the Veteran's low back disability squarely in the 
criteria for a 10 percent rating under the General Formula 
and do not approximate the rating for the 20 percent rating.  

In this regard, the Board must note that the Veteran's 
complaints of pain regarding his back, based on a total 
review of the record, appear exaggerated, which makes the 
evaluation of the Veteran's service connected back disability 
difficult, leading to evaluations that have been increased 
and then reduced as the situation regarding the Veteran 
became clear over time and only in light of numerous VA 
examinations, as cited above. 

Also showing support for the RO's action are VA outpatient 
treatment records.  July 2007 notes include that the Veteran 
could flex to approximately 75 degrees, limited by pain.  
This is tantamount to a finding that application of 38 C.F.R. 
§ 4.40 results in forward flexion limited to no less than 75 
degrees; again showing significant improvement of the 
Veteran's low back disability when compared to the November 
2005 examination results.  

Again, the 40 percent rating that was reduced had been in 
effect for less than 5 years, rendering inapplicable the 
regulatory requirements under 38 C.F.R. § 3.344(a) and (b).  
Moreover, the competent evidence, as detailed above, 
satisfies the lessened regulatory standards of 38 C.F.R. § 
3.344 (c), as reexamination here disclosed improvement 
warranting a reduction in rating.  

In reaching the above conclusion, the Board acknowledges the 
Veteran's contentions that he was unemployable due to his low 
back disability and the letter from J.G. stating that the 
Veteran had worked for J.G. a few times over the previous 
years and that the Veteran reported that he had a bad back.  
While recognizing the Veteran's contention and the letter 
from J.G., the Board nevertheless concludes that the 
objective evidence reflects a measurable improvement in the 
Veteran's thoracolumbar range of motion such as to support 
the reduction implemented in the March 2008 rating decision.  

In conclusion, the RO's reduction of the evaluation of the 
Veteran's low back disability from 40 percent disabling to 10 
percent disabling is found to be warranted by the evidence of 
record.  There is no reasonable doubt to be resolved as to 
this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2005, September 2005, March 
2006, June 2006, July 2007, June 2008, and December 2008.  
The February 2005 letter addressed the Veteran's claim for 
service connection for a back injury and informed him of the 
evidence necessary to substantiate the claim and of his and 
VA's respective duties in obtaining evidence.  

The September 2006 and December 2008 letters informed the 
Veteran of the information and evidence applicable to 
assignment of a total rating based on individual 
unemployability and of his and VA's respective duties in 
obtaining evidence.  The March 2006 letter informed the 
Veteran as to how VA assigns effective dates and disability 
ratings and of the evidence probative of those downstream 
issues, and asked the Veteran to tell VA about any such 
evidence and information.  The June 2008 letter provided the 
Veteran with notice of the specific criteria applicable to 
assignment of a disability rating for his service connected 
low back disability.  

Here, the duty to notify may not have been completely 
satisfied prior to the initial adjudication of his claim for 
a low back disability.  Additionally, it does not appear that 
the Veteran was ever provided a letter specific to his claim 
for a cervical spine disability that included an explanation 
as to how VA assigns disability ratings and effective dates.  
These are errors in the VCAA notice.  

However, not all errors in notice require correction.  
Rather, if the errors would not result in prejudice to the 
Veteran the Board need not delay adjudication of the appeal 
so that notice can be provided.  See Shinseki v. Sanders 129 
S.Ct. 1696 (2009).  

In this case no prejudice will result to the Veteran from 
these notice errors.  As to the timing defects in the notice 
provided, letters sent after the initial adjudication of the 
Veteran's claim for service connection for a low back 
disability coupled with the additional time during which the 
Veteran had an opportunity to participate meaningfully in the 
development of his claim, and followed by the several 
readjudications of his claim, most recently by the RO's 
issuance of the Supplemental Statement of the Case in April 
2009, have essentially cured the timing defect.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

As to the lack of a letter which both referred to the 
Veteran's claim for service connection for a cervical spine 
disability and resulting radiculopathy and also provided 
notice as to how VA assigns disability ratings and effective 
dates, that defect cannot be prejudicial to the Veteran 
because service connection has not been established for this 
disability so no disability rating or effective date will be 
assigned.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service and VA 
treatment records as well as treatment records from the East 
Texas Medical Center.  Adequate VA examinations of the 
Veteran's low back were conducted in June and November 2005, 
March and September 2007, and January 2009.  An adequate 
examination of the Veteran's cervical spine was conducted in 
March 2007 and a well reasoned medical opinion was obtained 
regarding any relationship between his diagnosed cervical 
spine condition and his service connected low back 
disability.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


